DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-11 and 17-18 in the reply filed on 10/01/2021 is acknowledged.  The traversal is on the ground(s) that the entire application can be searched and examined without serious burden.  This is not found persuasive because Groups I and II lack unity of invention as discussed in the Non-Final Rejection filed 05/06/2021.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/13/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 17-20, and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimamoto et al. (JP-2016084523-A), hereinafter Shimamoto, references are made to the English translation obtained from EPO.
	Regarding Claims 1, 3, 5-9, 17, and 19-20, Shimamoto teaches a duplex stainless steel (P. 1 Par. 1) containing the elements and microstructure shown in Table 1.
Table 1
Element
Claim 1
Claims 3, 5-9, and 19-20
Shimamoto
Citation
Relationship
C
≤ 0.04

0.06 or less
P. 4 Par. 4
Overlapping
Si
≤ 0.6

0.1-1
P. 4 Par. 5
Overlapping
Mn
0.8-10
Claim 5: 2-5Claim 20: 2-5
0.1-2
P. 4 Par. 6
Overlapping
Cr
21-28
Claim 8: 24-28Claim 19: 26-28Claim 20: 24-28
24-28
P. 5 Par. 3
Within Claim 1Overlapping Claims 8, 19 & 20
Ni
4-9
Claim 9: 7-9
Claim 20: 7-9
3-9
P. 5 Par. 2
Overlapping
Mo
0.9-4.5
Claim 7: 2-4Claim 20: 2-4
2-5
P. 5 Par. 4
Overlapping
N
0.1-0.45
Claim 6: 0.3-0.42Claim 20: 0.3-0.42
0.2-0.45
P. 5 Par. 5
Within Claim 1Encompassing Claims 6 & 20
Cu
≤ 0.5

0.1-1.5
P. 6 Par. 3
Overlapping
V
≤ 0.1

0.01-0.5
P. 6 Par. 4
Overlapping
P
≤ 0.01

0.01 or less
P. 4 Par. 7
The same
S
≤ 0.006

0.003 or less
P. 4 Par. 8
Within






Microstructure





Austenite
55-75
Claim 3: 55-70
Claim 17: 65-70Claim 20: 55-70
30-70
P. 4 Par. 2
Overlapping
Ferrite
25-45
Claim 3: 30-45
Claim 17: 30-35Claim 20: 30-45
30-70
P. 4 Par. 2
Overlapping


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
0.2- of greater than 1200 MPa as determined according to SS EN ISO 6891-1 in the rolling direction.
	Examiner notes that according to P. 5 L. 16-24 of the instant specification, hot working at 1050-1300˚C will form layers of austenite and ferrite phase with a thickness higher than the final object. Further according to P. 5 L. 26 – P. 6 L. 4, following the hot working, cold working is performed at a deformation of at least 10% to obtain the final object.
	Shimamoto further teaches hot forging at 1000-1200˚C followed by cold rolling (P. 7 Par. 9 – P. 8 Par. 1) and does not specify the deformation produced by the cold rolling, which overlaps the specification’s hot working at 1050-1300˚C and encompasses the specification’s cold working at a deformation of at least 10%.
	Since Shimamoto teaches the composition and processing according to the specification, a person having ordinary skill in the art would expect the claimed alternating layers of ferrite phase and austenite phase, said alternating layers are parallel with the plane of the object and said alternating layers have an average layer thickness less than or equal to 4.5 µm and the claimed duplex stainless steel has a proof stress Rp0.2- of greater than 1200 MPa as determined according to SS EN ISO 6891-1 in the rolling direction to flow naturally from the steel according to Shimamoto.


Regarding Claim 2, Shimamoto teaches the claim elements as discussed above. According to the compositions discussed above, Shimamoto teaches a value of Cr + 3.3Mo + 16N of 33.8-51.7 which is within the claimed PRE greater than 28 wherein PRE is defined as PRE=Cr + 3.3Mo + 16N.

	
	Regarding Claims 4 and 18, Shimamoto teaches the claim elements as discussed above. 
	Shimamoto does not explicitly teach the claimed average ferrite or austenite thickness is between 0.01 to 4.5 µm of claim 4 or the claimed average ferrite or austenite thickness is between 1 to 4.2 µm of claim 18.
	Since Shimamoto teaches the composition and processing according to the specification as discussed above, a person having ordinary skill in the art would further expect the claimed average ferrite or austenite thickness is between about 0.01 to about 4.5 µm of claim 4 and further exhibit the claimed average ferrite or austenite thickness is between 1 to 4.2 µm of claim 18 to flow naturally from the steel according to Shimamoto.

Regarding Claim 20, Shimamoto teaches the claim elements as discussed above. Shimamoto teaches the claimed PRE is greater than 28 and the claimed average ferrite or austenite thickness is between about 0.01 to about 4.5 µm as discussed above.

Regarding Claim 22, Shimamoto teaches the claim elements as discussed above. Shimamoto does not explicitly disclose the claimed duplex stainless steel has a proof stress Rp0.2- of 1267 to 1531 MPa as determined according to SS EN ISO 6891-1 in the rolling direction.
Since Shimamoto teaches the composition and processing according to the specification, a person having ordinary skill in the art would expect the claimed duplex stainless steel has a proof stress Rp0.2- of 1267 to 1531 MPa as determined according to SS EN ISO 6891-1 in the rolling direction to flow naturally from the steel according to Shimamoto.

Regarding Claim 23, Shimamoto teaches the claim elements as discussed above. Shimamoto does not explicitly disclose the claimed duplex stainless steel has an ultimate tensile strength Rm of 1342 to 1608 MPa as determined according to SS EN ISO 6891-1 in the rolling direction.
Since Shimamoto teaches the composition and processing according to the specification, a person having ordinary skill in the art would expect the claimed duplex stainless steel has an ultimate tensile strength Rm of 1342 to 1608 MPa as determined according to SS EN ISO 6891-1 in the rolling direction to flow naturally from the steel according to Shimamoto.

Regarding Claim 24, Shimamoto teaches the claim elements as discussed above. Shimamoto does not explicitly disclose the claimed duplex stainless steel has an elongation A11.3 of 2.8 to 5.7%.
Since Shimamoto teaches the composition and processing according to the specification, a person having ordinary skill in the art would expect the claimed duplex stainless steel has an elongation A11.3 of 2.8 to 5.7% to flow naturally from the steel according to Shimamoto.

Regarding Claim 25, Shimamoto teaches the claim elements as discussed above. Shimamoto teaches the claimed duplex stainless steel has a proof stress Rp0.2 of 1267 to 1531 MPa as determined according to SS EN ISO 6891-1 in the rolling direction, wherein the duplex stainless steel has an ultimate tensile strength Rm of 1342 to 1608 MPa as determined according to SS EN ISO 6891-1 in the rolling direction, and wherein the duplex stainless steel has an elongation A11.3 of 2.8 to 5.7 % as discussed above.



Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimamoto et al. (JP-2016084523-A), hereinafter Shimamoto, references are made to the English translation obtained from EPO, in view of Naumann et al. (US-20140234153-A1), hereinafter Naumann.
Regarding Claim 11, Shimamoto teaches the claim elements as discussed above. 
Shimamoto does not explicitly teach the claimed spring comprising the object according to claim 1.
Naumann teaches that an austenitic-ferritic structure which is corrosion resistant is particularly well suited for springs ([0054]) and Naumann further teaches an austenitic-ferritic steel having a composition which encompasses the steel according to Shimamoto or Shimamoto as modified by Ishimaru.
Since Naumann teaches that a steel such as that taught by Shimamoto is well suited for use as a spring, a person having ordinary skill in the art would find it obvious to use the steel according to Shimamoto as a spring which comprises the claimed spring comprising the object according to claim 1.


Claims 1-10, 17-18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimamoto et al. (JP-2016084523-A), hereinafter Shimamoto, references are made to the English translation obtained from EPO, in view of Ishimaru et al. (JP-2010059541-A), hereinafter Ishimaru, references are made to the English translation obtained from Google Patents.
Regarding Claims 1, 3, 5-9, and 17, Shimamoto teaches the claim elements as discussed above. 
Shimamoto does not explicitly teach the claimed alternating layers of ferrite phase and austenite phase, said alternating layers are parallel with the plane of the object and said alternating layers have an average layer thickness less than or equal to 4.5 µm or the claimed duplex stainless steel has a proof 0.2- of greater than 1200 MPa as determined according to SS EN ISO 6891-1 in the rolling direction.
	Examiner notes that according to P. 5 L. 16-24 of the instant specification, hot working at 1050-1300˚C will form layers of austenite and ferrite phase with a thickness higher than the final object. Further according to P. 5 L. 26 – P. 6 L. 4, following the hot working cold working is performed at a deformation of at least 10% to obtain the final object.
Ishimaru teaches a ferritic and austenitic stainless steel (P. 2 Par. 9) having a composition encompassing that of Shimamoto (P. 3 Par. 3) which is processed by hot rolling at 900-1100˚C to a thickness of 4 mm followed by cold rolling to a thickness of 1 mm in order to beneficially obtain good ingot cracking resistance (P. 4 Par. 19 - P. 5 Par. 1). 
It would be obvious to a person having ordinary skill in the art to have utilized the overlapping ranges of processing of Shimamoto and Ishimaru of hot rolling at 1000-1100˚C followed by cold rolling by at least 75% deformation in order to beneficially obtain good ingot cracking resistance.
Since Shimamoto as modified by Ishimaru teaches the composition and processing according to the specification, a person having ordinary skill in the art would expect the claimed alternating layers of ferrite phase and austenite phase, said alternating layers are parallel with the plane of the object and said alternating layers have an average layer thickness less than or equal to 4.5 µm and the claimed duplex stainless steel has a proof stress Rp0.2- of greater than 1200 MPa as determined according to SS EN ISO 6891-1 in the rolling direction to flow naturally from the steel according to Shimamoto as modified by Ishimaru.

Regarding Claim 2, Shimamoto as modified by Ishimaru teaches the claim elements as discussed above. According to the compositions discussed above, Shimamoto as modified by Ishimaru teaches a 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
	
	Regarding Claims 4 and 18, Shimamoto as modified by Ishimaru teaches the claim elements as discussed above. 
	Shimamoto as modified by Ishimaru does not explicitly teach the claimed average ferrite or austenite thickness is between 0.01 to 4.5 µm of claim 4 or the claimed average ferrite or austenite thickness is between 1 to 4.2 µm of claim 18.
	Since Shimamoto as modified by Ishimaru teaches the composition and processing according to the specification as discussed above, a person having ordinary skill in the art would further expect the claimed average ferrite or austenite thickness is between about 0.01 to about 4.5 µm of claim 4 and further exhibit the claimed average ferrite or austenite thickness is between 1 to 4.2 µm of claim 18 to flow naturally from the steel according to Shimamoto as modified by Ishimaru.


Regarding Claim 10, Shimamoto as modified by Ishimaru teaches the claim elements as discussed above. 
	Shimamoto as modified by Ishimaru does not explicitly teach the claimed object being a sheet, strip, or wire.
	Ishimaru teaches the use of the steel produce a thin sheet steel (P. 5 Par. 1) which is within the claimed object being a sheet, strip, or wire.


Regarding Claim 21, Shimamoto teaches the claim elements as discussed above. Shimamoto does not explicitly disclose a form of the produced steel material.
Since Shimamoto does not disclose a specific form of the produced steel, it would be obvious to a person having ordinary skill in the art to utilize the form according to Ishimaru which is a steel sheet (abstract), which is within the claimed said object is a sheet or a strip or a wire.

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimamoto et al. (JP-2016084523-A), hereinafter Shimamoto, references are made to the English translation obtained from EPO, in view of Ishimaru et al. (JP-2010059541-A), hereinafter Ishimaru, references are made to the English translation obtained from Google Patents, and in view of Naumann et al. (US-20140234153-A1), hereinafter Naumann.
Regarding Claim 11, Shimamoto as modified by Ishimaru teaches the claim elements as discussed above. 
Shimamoto as modified by Ishimaru does not explicitly teach the claimed spring comprising the object according to claim 1.
Naumann teaches that an austenitic-ferritic structure which is corrosion resistant is particularly well suited for springs ([0054]) and Naumann further teaches an austenitic-ferritic steel having a composition which encompasses the steel according to Shimamoto or Shimamoto as modified by Ishimaru.
.

Response to Arguments
Applicant’s arguments, see P. 2 Par. 4 - P. 3 Par. 4, filed 10/01/2021, with respect to the 35 U.S.C. 112 rejection of claims 1-11, 17 and 18 have been fully considered and are persuasive.  The 35 U.S.C. 112 rejection of claims 1-11, 17 and 18 has been withdrawn. 
Applicant's arguments filed 10/01/2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The argument that the processing according to Shimamoto as modified by Ishimaru would not result in the claimed invention due to the inclusion of an annealing process as the last step is not convincing. Shimamoto P. 7 Par. 6 states that it is preferable to carry out solution heat treatment and quench as necessary, this does not require a solution heat treatment to be performed, therefore the processing overlaps with the claimed invention in the case that a solution heat treatment is not considered necessary, as discussed in the rejection above. In such a case, the Declaration filed 10/01/2021 and the remarks filed 10/01/2021 comparing Shimamoto to comparative examples having a final heat treatment step and showing a proof stress Rp0.2 of no greater than about 620 MPa is not convincing. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736